t c memo united_states tax_court gregory harris sims petitioner v commissioner of internal revenue respondent docket no filed date gregory harris sims pro_se daniel m whitley for respondent memorandum findings_of_fact and opinion laro judge gregory harris sims petitions the court to redetermine respondent's determination of a dollar_figure deficiency in his federal_income_tax a dollar_figure addition thereto under sec_6651 and a dollar_figure penalty under sec_6662 we must decide the following issues with respect to whether petitioner failed to report dollar_figure of wages paid to him by his wholly owned corporation whether petitioner may deduct mortgage interest in an amount greater than allowed by respondent in the notice_of_deficiency whether petitioner is liable for the addition_to_tax for late filing determined by respondent under sec_6651 whether petitioner is liable for the accuracy-related_penalty determined by respondent under sec_6662 we hold for respondent on all issues section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and exhibits submitted therewith are incorporated herein by this reference petitioner resided in los angeles california when he petitioned the court petitioner did not file a federal_income_tax return until date petitioner's tax_return form_1040 u s individual_income_tax_return which was prepared by nugit licker c p a 's on date reported that petitioner received dollar_figure of gross_receipts from his sole_proprietorship named gregory sims the return reported that petitioner received no wage or salary income petitioner worked in the entertainment industry throughout he provided managerial_services personally and through his wholly owned corporation the greg sims co inc which changed its name to arrowhead entertainment inc in or hereinafter the greg sims co and arrowhead entertainment inc are collectively referred to as arrowhead petitioner was the only person who provided services for arrowhead during the relevant year and he was its only officer arrowhead issued petitioner a form_w-2 wage and tax statement reporting that it paid him wages of dollar_figure during the calendar_year arrowhead issued petitioner a form_w-2 reporting that it paid him dollar_figure in wages during the calendar_year on arrowhead's form_1120 u s_corporation income_tax return filed for its taxable_year ended date arrowhead reported a dollar_figure deduction for salaries and wages and a dollar_figure deduction for officer's compensation arrowhead's form_1120 was prepared by neal levin and co the company and the company used arrowhead's corporate records to prepare that return arrowhead's corporate records were unavailable when petitioner's form_1040 was prepared in petitioner's form_1040 as it related to his income from arrowhead was based on his estimates derived from memory petitioner's memory is not accurate petitioner wrote all checks to pay the expenses of arrowhead and he determined the amounts of the salaries and officer's compensation that it paid in petitioner had complete control_over arrowhead's records petitioner did not produce any of arrowhead's records at the time of trial and he did not produce any probative records to support his personal income_tax return respondent determined and reflected in the notice_of_deficiency that petitioner failed to report dollar_figure of wages that arrowhead paid him petitioner's form_1040 reported a dollar_figure deduction for mortgage interest respondent determined and reflected in the notice_of_deficiency that petitioner paid only dollar_figure of mortgage interest in opinion petitioner must prove that respondent's determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 petitioner also must prove his entitlement to any deduction deductions are strictly a matter of legislative grace and petitioner must show that his claimed deductions are allowed by the code petitioner must also keep sufficient records to substantiate any deduction that would otherwise be allowed by the code sec_6001 292_us_435 in order to meet his burden_of_proof petitioner must introduce sufficient evidence to make a prima facie case establishing that respondent committed the errors alleged in the petition and overcome the evidence favorable to respondent lyon v commissioner 1_bta_378 petitioner relies mainly on his testimony and certain bank statements to disprove respondent's determinations we find this evidence unpersuasive and incomplete we find that petitioner failed to produce any persuasive evidence rebutting respondent's determinations and that the record is devoid of evidence otherwise disproving these determinations accordingly we sustain respondent's determination in full see finesod v commissioner tcmemo_1994_66 for the foregoing reasons decision will be entered for respondent 1we note that petitioner has also failed to address any of these determinations on brief petitioner was directed to file his brief with the court in accordance with rule and he has failed to do so
